DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant’s response filed March 23, 2022 has been received and entered into the application file.  All arguments have been fully considered.  Claims 1-13, 15, 18-29 and 54 are currently pending.  Claims 14, 16-17 and 30-53 are cancelled.  Claims 13, 15 and 18-29 are withdrawn.  Claims 2-12 and 54 are currently amended.  

Claim Rejections - 35 USC § 112

Rejection Withdrawn
RE: Rejection of Claims 3-5 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 3-5 have been amended to further limit the subject matter of claim 1.  Therefore, the previous rejection of record is withdrawn.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Rejections Withdrawn
RE: Rejection of Claims 1-8, 10-12 and 54 under 35 U.S.C. 103 as being unpatentable over Jorgensen, in view of Lange, Kawamoto, and Zhao, as evidenced by Baxter;
Rejection of Claim 9 under 35 U.S.C. 103 as being unpatentable over Jorgensen, in view of Lange, Kawamoto, Zhao and Sanders, as evidenced by Baxter and Ringers:
As discussed with Applicant’s representatives during the telephone interview of March 17, 2022, the Examiner found Applicant’s arguments persuasive upon further review of the teachings of Jorgensen.  Therefore, the rejections of record are withdrawn.
However, a new ground of rejection is set forth below in consideration of an updated prior art search. 

New ground(s) of Rejection
Claims 1-12 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Wolfinbarger Jr. et al (U.S. Patent No. 5,879,876; see PTO-892) (“Wolfinbarger”), in view of Negishi et al., (Exp. Anim. 51(4), 383-390, 2002; see PTO-892) (“Negishi”), as evidenced by Baxter Healthcare (Plasma-Lyte A Injection pH 7.4, retrieved from the internet; previously cited) (“Baxter”), and as further evidenced by Baxter Healthcare (Ringers Solution for Infusion, March 13, 2017, retrieved from the internet; see PTO-892) (“Ringers”) and R&D Systems (Dulbecco’s Phosphate Buffered Saline (DPBS), Product Description, 2 pages, retrieved from the internet; see PTO-892) (“R&D Systems”).
Wolfinbarger is directed to methods of preparing tissue that will be suitable for transplantation into a human (Abstract).  Wolfinbarger’s method involves preparing the transplant tissue from previously cryopreserved tissue by thawing and removing cryoprotective agents from the tissue sample. Wolfinbarger teaches reducing the presence of the cryoprotective agent is important since they are known to be harmful to the tissues surrounding the transplanted tissue (col. 1, lines 7-42).  Wolfinbarger teaches a wash-out method for removing the cryoprotectant to achieve nontoxic level of 3% (volume to volume) (col. 2, lines 9-18).
Wolfinbarger’s FIG. 9 illustrates the DMSO concentration at various time points during the wash-out process using Plasmalyte® as the wash-out solution (col. 5, lines 14-20).  Wolfinbarger’s Table 2 further illustrates the concentration of DMSO throughout the wash-out process (columns 17-18).
Regarding claim 1, Wolfinbarger’s Example 1 (column 15) teaches the wash-out method applied to heart valve tissue by the following method:
A cryopreserved human heart valve was removed from storage, transitioned and thawed (see FIGS. 1 and 7). While the valve was being thawed, a one (1) liter bag of a Plasmalyte® solution (i.e. liquid) was prepared and a continuous perfusion chamber 1 was removed from its' sterile packaging and placed onto a sterile field on the counter/table top. Once the heart valve was thawed, the pouch containing the heart valve was aseptically opened and the heart valve and liquid contents were gently poured into the continuous perfusion chamber. The top of the continuous perfusion chamber was then replaced onto the perfusion chamber and closed to form a loose seal. The in-flow line 2 was inserted into the access port on the bag 3 of Plasmalyte® such that Plasmalyte® began to flow into the continuous perfusion chamber containing the thawed heart valve. While the perfusion chamber began to fill, the outlet port line 19 on the perfusion chamber was opened and placed such that it drained into the waste basin 23 located beneath the counter/table. The wash-out procedure required approximately 10 minutes.  At the completion of the method, the heart valve remained saturated in approximately 250 mls of the Plasmalyte®-DMSO liquid solution thus preserving the integrity and sterility of the thawed heart valve. The concentration of DMSO in the washout solution changed from approximately 10% to approximately 0.5% over the 10-minute time period (see FIG. 9).  The final concentration of dimethyl sulfoxide (DMSO) remaining in the heart valve tissue was approximately 2.1% to 2.7%. The heart valve was then ready for transplantation and could be removed from the continuous perfusion chamber for transplantation.

It is additionally noted that, in addition to the heart valve being in contact with the wash-out solution during the approximately 10 minutes of washing the DMSO cryoprotectant out of the preserved heart valve, Wolfinbarger teaches that, should there be a need for the tissue to be held for longer time periods prior to transplantation, the tissue can be held in the remaining 250 mls of wash-out solution at temperatures ranging from about 3°-10°C. The wet tissue can be held (i.e. preserved) in this manner for about 30 minutes to about 2 hours prior to transplantation (col. 9, lines 29-51).
Thus, Wolfinbarger discloses a composition that includes a preserved tissue and an aqueous preservation solution (wash-out solution in the perfusion chamber during and after the wash-out process), wherein the aqueous preservation solution consists of Plasmalyte® and DMSO, wherein the concentration of DMSO ranges from 10% to 0.1%.
Baxter evidences that Plasmalyte® solution provides 140 mEq/L of sodium cation (correlates to 140 mM), 5 mEq/L of potassium cation (correlates to 5 mM potassium) and 3 mEq of magnesium cation (correlates to 3 mM magnesium).
The soluble salts are provided in the following amounts:
5.26 g/L of sodium chloride, 
5.02 g/L of sodium gluconate, 
3.68 g/L of sodium acetate,
0.37 g/L of potassium chloride,
0.3 g/L of magnesium chloride
Thus, Wolfinbarger’s disclosed Plasmalyte® contains one or more soluble salts, wherein the one or more soluble salts provide 140 mM sodium cation (monovalent cation), specifically 5.26 g/L of sodium chloride, and 5 mM potassium cation (monovalent cation), specifically 0.37 g/L of potassium chloride. Therefore, Wolfinbarger’s disclosed method produces a wet-preserved tissue composition comprising various types of tissue in combination with an aqueous solution that consists of sodium and potassium salts (one or more soluble salts of sodium and potassium), wherein the concentration of DMSO ranges from 10% to 0.1% (claimed range overlaps the prior art range).
Further regarding claim 1 and the limitation that the composition comprises nerve tissue, it is noted that Wolfinbarger’s Example 1 does not further exemplify nerve tissue. However, Wolfinbarger teaches that a variety of tissues are preserved by cryopreservation (col. 1, lines 29-30) and the disclosed invention is suitable for a variety of tissues including veins (vascular tissue), musculoskeletal tissues (muscle tissue, skeletal tissue), skin tissue, ligaments, tendons and cartilage, and is not limited to only these tissues (column 6, lines 1-13). 
Negishi is directed to methods for cryopreservation of fetal rat brain tissue (i.e. nerve tissue) and factors affecting recovery of brain cells from the cryopreserved cerebral tissues (Abstract).  Negishi teaches that cryopreservation of brain tissue is a traditional technique used to preserve tissue from a variety of species, including humans, primates, bovine and rats for the purpose of tissue transplantation or tissue culture (Introduction, left column, page 383). Negishi’s study is focused on assessing the influence that cryopreservation has on preserving nerve tissue for subsequent thawing and use and determining the conditions that are most favorable (Introduction, right column, page 383 to left column, first paragraph, page 384). Negishi specifically teaches cryopreservation using cryoprotective medium comprising conditioned medium in combination with DMSO ranging from 5% to 20% (v/v) (Factors affecting recovery of viable brain cells after cryopreservation, page 384).
Thus, Negishi teaches that nerve tissues are a tissue type that is traditionally preserved using cryoprotectants, specifically DMSO.  Given the intention of Negishi is establishing favorable conditions for preservation and subsequent thawing and transplantation of the preserved nerve tissue, and given that Wolfinbarger sets forth a quick and successful method for thawing and reducing the toxicity of a variety of preserved tissue types by reducing the presence of the cryoprotectant, i.e. DMSO, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include nerve tissue that has been cryopreserved using a cryoprotectant such as DMSO, in the wash-out method of Wolfinbarger.
The person of ordinary skill in the art would have been motivated to modify the method of Wolfinbarger to include processing of nerve tissue for the predictable result of successfully reducing the toxicity of the nerve tissue for subsequent transplantation thus establishing a favorable condition for thawing and recovery of the nerve tissue, thus meeting the limitation of claim 1.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Wolfinbarger and Negishi because each of these teachings are directed at methods for the preservation, storage and subsequent transplantation of therapeutic tissues.
Regarding claims 2-5 and the claimed percentage of DMSO by volume of the aqueous solution, it is noted, as set forth above regarding claim 1, Wolfinbarger teaches that when the tissue is cryopreserved using a DMSO concentration of 10%, the DMSO concentration in the Plasmalyte® salt solution, used as the wash-out solution, ranges from 10% to 0.1% (claimed range overlaps the prior art range).
  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
Regarding claims 6 and 12, Baxter evidences that Plasma-Lyte provides 140 mEq/L of sodium cation (correlates to 140 mM). Thus, Wolfinbargers’s disclosed Plasmalyte® aqueous solution meets the limitations of claims 6 and 12.
Further regarding claim 12, it is noted as set forth above regarding claim 1, Wolfinbarger and Negishi teach the percentage of DMSO ranges from 10% to 0.1%, thus the claimed range overlaps the prior art range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
Regarding claims 7, 8 and 54, Baxter evidences the aqueous Plasmalyte® solution disclosed by Wolfinbarger includes 5.26 g/L of sodium chloride and 0.37 g/L of potassium chloride (about 0.3 g/L of potassium chloride), thus meeting the limitations of claims 7, 8 and 54.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
Regarding claim 9, it is noted that Example 1 of Wolfinbarger teaches the wash-out solution is Plasmalyte®.  Plasmalyte® does not further include calcium salt. However, Wolfinbarger teaches that Ringers solution can be selected as the wash-out solution (col. 8, lines 9-13), and Ringers evidences that Ringer’s solution contains calcium chloride at a concentration of 0.3 g/L (2. Qualitative and quantitative composition, page 1 of 8).
Thus, Wolfinbarger, as evidenced by Ringers, does render obvious the wet-preserved tissue composition wherein the one or more soluble salts of calcium of the aqueous solution include calcium chloride at a concentration of about 0.3 g/L, that is, Wolfinbarger teaches the limitations required by the current claim and as all limitations are found in one reference it is held that the one or more soluble salts of calcium of the aqueous solution include calcium chloride at a concentration of about 0.3 g/L is within the scope of the teachings of Wolfinbarger, and thus renders the invention of claim 9 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to use a wash-out solution that includes calcium chloride at a concentration of about 0.3 g/L.  Furthermore, there is no evidence on the record that shows that the claimed limitation has any greater or unexpected results than that exemplified by Wolfinbarger.
Regarding claim 10, as to the claimed range of magnesium chloride, Baxter evidences the aqueous Plasmalyte® disclosed by Wolfinbarger provides about 30 mg/100 mL of magnesium chloride (0.3 g/L of magnesium chloride). Wolfinbarger does not further teach the magnesium chloride ranges from about 0.09 g/L to about 0.11 g/L. Although Wolfinbarger does not specifically teach the magnesium chloride ranges from about 0.09 g/L to about 0.11 g/L 9, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05).
It is additionally noted that, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05).  
Regarding claim 11 and the limitation that the soluble sodium salt includes between about 0.2 g/L to about 0.8 g/L sodium bicarbonate, it is noted that Example 1 of Wolfinbarger teaches the wash-out solution is Plasmalyte®.  Plasmalyte® does not further include sodium bicarbonate. However, Wolfinbarger teaches that phosphate buffered saline solution can be selected as the wash-out solution (col. 8, lines 9-14), and R&D Systems evidences that phosphate buffered saline solution can include sodium bicarbonate at a concentration of 0.036 g/L (Other Components, page 2).
Thus, Wolfinbarger, as evidenced by R&D Systems, does render obvious the wet-preserved tissue composition wherein the one or more soluble salts of sodium of the aqueous solution include sodium bicarbonate, that is, Wolfinbarger teaches the limitations required by the current claim and as all limitations are found in one reference it is held that the one or more soluble salts of sodium of the aqueous solution include sodium bicarbonate is within the scope of the teachings of Wolfinbarger, and thus renders the invention of claim 11 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to use a wash-out solution that includes sodium bicarbonate.  Furthermore, there is no evidence on the record that shows that the claimed limitation has any greater or unexpected results than that exemplified by Wolfinbarger.
As to the claimed concentration of sodium bicarbonate, it is noted that R&D Systems evidences that phosphate buffered saline solution disclosed by Wolfinbarger can include sodium bicarbonate at a concentration of 36 mg/L (i.e. 0.036 g/L).  Wolfinbarger does not further teach the concentration is between about 0.2 g/L to about 0.8 g/L.  However, Wolfinbarger discloses the various wash-out solutions, such as Ringers or Plasmalyte®, comprising electrolytes provided at concentrations of 0.3 g/L (e.g. potassium and magnesium). Thus, providing the electrolytes at concentrations of about 0.3 g/L is a well-known, electrolyte concentration, as taught by Wolfinbarger.
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to optimize the amounts of sodium bicarbonate as a matter of routine experimentation as the presence of sodium bicarbonate provides electrolytes and buffering capacity.  Moreover, at the time of the claimed invention, one of ordinary skill in the art would have been motivated by routine practice to optimize the amounts of sodium bicarbonate to about 0.3 g/L with a reasonable expectation for successfully forming an ionic buffer comprising electrolytes; thus, meeting the limitation of claim 11.

Double Patenting

Rejection Maintained
Rejection of Claims 1-12 and 54, on the ground of nonstatutory double patenting as being unpatentable over claims 42-43, 49-52 and 56-57, of copending Application No. 16/898,224:
The rejection has been updated in view of Applicant’s claim amendments.
Claim 42 of Co-pending ‘224 recites the following method:
A method comprising: 
	removing a preserved tissue from a liquid preservation solution comprising: 
	between about 0.1 % to about 50% by volume dimethyl sulfoxide (DMSO); 	and 	
	one or more soluble salts, wherein the one or more soluble salts provide 	one or more of: 
	between about 43 mM and about 2.6 M sodium cation, 
	between about 2.7 mM and about 5.4 mM potassium cation, 
	between about 0.9 mM and about 2.7 mM calcium cation, and/or 
	between about 0.945 mM and about 1.2 mM magnesium cation; 	and 4Application No.: 16/898,224 Attorney Docket No.: 00262-0017-01000 reducing the amount of DMSO within the preserved tissue to an amount at or below a predetermined threshold.


Although Co-pending ‘224 does not specify the tissue is nerve tissue, it is noted that claim 44, which depends from claim 42, claims the tissue is nerve tissue.
Thus, claim 44 of Co-pending ‘224 does render obvious nerve tissue, that is, claim 44 of Co-pending ‘224 teaches the limitation required by the current claims and as this limitation is found in one reference it is held that nerve tissue is within the scope of Co-pending ‘224, and thus renders the invention of claim 1 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to include nerve tissue.
Thus, Co-pending ‘224 claim 44 encompasses a composition comprising nerve tissue and an aqueous solution composition that contains between about 0.1 % to about 50% by volume dimethyl sulfoxide (DMSO); 	and 
	one or more soluble salts, wherein the one or more soluble salts provide 	one or more of: 
	between about 43 mM and about 2.6 M sodium cation, 
	between about 2.7 mM and about 5.4 mM potassium cation, 
	between about 0.9 mM and about 2.7 mM calcium cation, and/or 
	between about 0.945 mM and about 1.2 mM magnesium cation.
The composition of Co-pending ‘224 claim 44 is a species of instant claim 1 and thus anticipates the composition of instant claims 1-6 and 12.
Co-pending ‘224 claims 43, 56 and 57 further claim specific concentrations for sodium chloride, potassium chloride, calcium chloride, sodium bicarbonate and magnesium chloride, thus anticipating instant claims 1, 7-11 and 54.
Co-pending ‘224 claims 49-52 further claim specific concentrations of DMSO, thus anticipating instant claims 1-5.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Remarks
Section 103 Rejections:
It is noted the previous rejections of record, relying on Jorgensen, have been withdrawn for the reasons set forth above.
However, as further set forth above, in consideration of the updated prior art search, a new ground of rejection is set forth above.

Double Patenting Rejection:
No Terminal Disclaimer has been filed at this time.  Therefore, the rejection is maintained.

Rejoinder:
As to Applicant’s remarks regarding Rejoinder of withdrawn method claims (claim 13, 15 and 18-29, Invention Group II), as discussed at Applicant’s remarks (page 11), Applicant’s remarks have been fully considered, but are not found persuasive.  
In response, it is first noted Applicant’s election of invention Group I (composition claims) was made without traverse as noted in the Office action mailed December 16, 2020 (page 2).  As noted in the Formal Matters section above, claims 13, 15 and 18-29 are withdrawn from further consideration as being directed to a non-elected invention.
As indicated in the Requirement for Restriction/Election (10/22/2020), the examiner has required restriction between product and process claims. Applicant has elected claims directed to the product. Where Applicant elects claims to the product, and all product claims are subsequently found allowable, withdrawn process claims, that include all the limitations of the allowable product, will be considered for rejoinder.  All claims directed to a nonelected process invention must include all the limitations of an allowable product for the process invention to be rejoined.
At this time, the product claims are not in condition for allowance. Therefore, claims 13, 15 and 18-29 remain withdrawn from further consideration.

Conclusion
No claim is allowed.  No claim is free of the prior art.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVELYN Y PYLA/             Examiner, Art Unit 1633